Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit No. 21.1 SUBSIDIARIES OF REGISTRANT 1 . Providential Capital, Inc. A wholly-owned subsidiary of the Company 2 . Provimex, Inc. A majority-owned (85%) subsidiary of the Company 3 . Touchlink Communications, Inc. A majority-owned (85%) subsidiary of the Company 4 . Providential Energy Corporation. A wholly-owned subsidiary of the Company 5 . PHI Digital, Corp. A wholly-owned subsidiary of the Company 6 . PhiLand Corporation A wholly-owned subsidiary of the Company 7 . Providential Vietnam Growth Fund A Cayman Islands-based private equity fund of which the Company is the General Partner. 8 . IndoChina Mining Corporation A wholly-owned subsidiary of the Company 9 . Providential Vietnam A wholly-owned subsidiary of the Company 1
